Case 6:12-cv-00855-RWS Document 902 Filed 07/22/20 Page 1 of 3 PageID #: 58926



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 VIRNETX INC. AND                             §
 LEIDOS, INC.,                                §       Civil Action No. 6:12-cv-855-RWS
                                              §
        Plaintiffs,                           §
                                              §
 v.                                           §
                                              §
 APPLE INC.                                   §
                                              §       JURY TRIAL DEMANDED
        Defendant.                            §


                 VIRNETX’S NOTICE OF SUPPLEMENTAL AUTHORITY

        VirnetX Inc.’s hereby files this Notice of Supplemental Authority submitting Order dated

 July 21, 2020 entered in Optis Wireless Technology, LLC et al. v. Apple Inc., 2:19-cv-00066-JRG

 (E.D. Tex. July 21, 2020) (Dkt. No. 387) for additional authority.


  DATED: July 22, 2020                                 Respectfully submitted,

                                                       CALDWELL CASSADY & CURRY


                                                       /s/ Jason D. Cassady _______________
                                                       Bradley W. Caldwell
                                                       Texas State Bar No. 24040630
                                                       Email: bcaldwell@caldwellcc.com
                                                       Jason D. Cassady
                                                       Texas State Bar No. 24045625
                                                       Email: jcassady@caldwellcc.com
                                                       John Austin Curry
                                                       Texas State Bar No. 24059636
                                                       Email: acurry@caldwellcc.com
                                                       Daniel R. Pearson
                                                       Texas State Bar No. 24070398
                                                       Email: dpearson@caldwellcc.com
                                                       Hamad M. Hamad
                                                       Texas State Bar No. 24061268
                                                       Email: hhamad@caldwellcc.com
                                                       Justin T. Nemunaitis
Case 6:12-cv-00855-RWS Document 902 Filed 07/22/20 Page 2 of 3 PageID #: 58927



                                          Texas State Bar No. 24065815
                                          Email: jnemunaitis@caldwellcc.com
                                          Christopher S. Stewart
                                          Texas State Bar No. 24079399
                                          Email: cstewart@caldwellcc.com
                                          John F. Summers
                                          Texas State Bar No. 24079417
                                          Email: jsummers@caldwellcc.com
                                          Warren J. McCarty, III
                                          Texas State Bar No. 24107857
                                          Email: wmccarty@caldwellcc.com
                                          CALDWELL CASSADY CURRY P.C.
                                          2121 N. Pearl St., Suite 1200
                                          Dallas, Texas 75201
                                          Telephone: (214) 888-4848
                                          Facsimile: (214) 888-4849

                                          Robert M. Parker
                                          Texas State Bar No. 15498000
                                          Email: rmparker@pbatyler.com
                                          R. Christopher Bunt
                                          Texas State Bar No. 00787165
                                          Email: rcbunt@pbatyler.com
                                          PARKER, BUNT & AINSWORTH, P.C.
                                          100 East Ferguson, Suite 1114
                                          Tyler, Texas 75702
                                          Telephone: (903) 531-3535
                                          Telecopier: (903) 533-9687

                                          T. John Ward, Jr.
                                          Texas State Bar No. 00794818
                                          Email: jw@wsfirm.com
                                          Claire Abernathy Henry
                                          Texas State Bar No. 24053063
                                          Email: claire@wsfirm.com
                                          WARD, SMITH & HILL, PLLC
                                          1507 Bill Owens Parkway
                                          Longview, Texas 75604
                                          Telephone: (903) 757-6400
                                          Facsimile: (903) 757-2323

                                         ATTORNEYS FOR PLAINTIFF
                                         VIRNETX INC.
Case 6:12-cv-00855-RWS Document 902 Filed 07/22/20 Page 3 of 3 PageID #: 58928



                                CERTIFICATE OF SERVICE
        The undersigned certifies that all counsel of record who have consented to electronic

 service are being served with a copy of this document via the Court’s CM/ECF system pursuant

 to Local Rule CV-5(a)(3) on this the 22nd day of July 2020.


                                                  /s/ Jason D. Cassady
                                                  Jason D. Cassady
